Citation Nr: 9928056	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran had active duty from April 1974 to December 1975. 
He also served in the Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1996 rating 
decision from the New Orleans, Louisiana Regional Office 
(RO), which assigned a schedular 10 percent evaluation for 
lumbosacral strain.  The veteran perfected a timely appeal to 
that decision.

By a rating action dated in November 1997, the RO assigned a 
schedular 20 percent evaluation for lumbosacral strain.  
Thereafter, the veteran continued to express his disagreement 
with the evaluation assigned to the service-connected 
lumbosacral strain.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected lumbosacral strain constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).

The evidence shows that since the most recent VA examination 
the vetera has been receiving treatment at a VA facility for 
low back pain with radiculopathy.  In a VA outpatient 
treatment record dated in March 1998, the veteran reported 
complaints of severe back pain and that he was unable to 
ambulate at times.  A summary of VA hospitalization dated in 
August 1998 noted that a second magnetic resonance imaging 
spectroscopy (MRI) of the lumbar spine revealed mild 
degenerative disc disease.  In a VA medical statement dated 
in September 1998, the examiner stated that he had reviewed 
the veteran's recent MRI of his lumbar spine and that the 
evidence showed that the veteran had mild degenerative lumbar 
disc disease at L5/S1 level.

The Board finds that this evidence raises the issue of 
entitlement to service connection for lumbar disc disease and 
arthritis of the lumbosacral spine.  The Board further finds 
that this issue is intertwined with the issue of entitlement 
to an increased rating for lumbosacral strain and must be 
adjudicated by the RO.  Harris v. Derwinski, 1 Vet.App. 180 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) in Allen v. Brown, 7 Vet.App. 439 (1995) held 
that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service- connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."  In view of these facts, 
the Board is of the opinion that a specialized examination is 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his low back 
disability.  The RO should then obtain 
all records, which are not on file.  The 
veteran should also be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should request the VA medical 
facility in Alexandria, Louisiana to 
furnish copies of any additional 
treatment records covering the period 
from July 1998 to the present.

3.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the manifestations, etiology, and 
severity of any disability involving the 
lumbosacral spine, to include the 
service-connected lumbosacral strain, and 
the reported disc disease.  The RO should 
also inform the veteran of the 
consequences of failing to appear for a 
scheduled examination without  38 C.F.R. 
§ 3.655.  A pertinent medical history 
should be obtained.  All indicated 
special studies, including X-rays, should 
be accomplished.  The claims file and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  The veteran's 
lumbosacral spine should be examined for 
degrees of range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbar 
spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination and any neurological 
involvement.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology 
related to the lumbar spine should also 
be reported.  Deluca v. Brown, 8 Vet. 
App. 202 (1995).

If disc disease or arthritis of the 
lumbosacral spine is found, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the disc disease or arthritis is 
related to the veteran's military service 
or was caused or is aggravated by the 
service- connected lumbosacral strain?  
Allen, supra.  If no, the examiner is 
requested to specify all, complaints, 
symptoms, and findings which are a 
manifestation of the service connected 
lumbosacral strain versus non-service 
connected disabilities.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for disc disease of the 
lumbosacral spine and or arthritis on 
direct and secondary bases, to include 
consideration of the Allen case.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified of that decision and of his 
appellate rights.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue 
currently on appeal and consider 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  If any benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case, and afforded the 
specified time within which to respond thereto with 
additional argument and/or evidence.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


